Exhibit 10(A)

EXECUTIVE BONUS COMPENSATION PLAN OF

CARPENTER TECHNOLOGY CORPORATION

EFFECTIVE JULY 1, 1989

As Restated June 29, 2006

Further Amended August 24, 2006

To be Effective June 29, 2006

I. Statement and Purpose of Plan

The Executive Bonus Compensation Plan of Carpenter Technology Corporation
provides additional compensation for selected employees based on the Company’s
financial performance. The combination of Base Pay and Executive Bonus
Compensation is intended to provide a competitive cash-compensation opportunity
to Participants.

II. Definitions

A. Base Pay means a Participant’s gross bi-weekly salary paid during the
Performance Period (including holidays, vacation and approved absence) plus the
restoration of (1) any salary reduction resulting from any Company plan
providing benefits authorized under sections 125, 401(a) or 409A of the Code and
(2) deductions from salary for jury duty pay, military pay or workers
compensation payments. Eligible Base Pay during an approved absence is limited
to one week per occurrence under this Plan. Excluded from Base Pay are any
payments from a third-party and cash payments from the Company not otherwise
expressly included (e.g., moving allowance, mortgage interest differential
allowance, imputed income, severance pay, etc.).

B. Board means the Board of Directors of the Company.

C. Code means the Internal Revenue Code of 1986, as amended.

D. Committee means a committee of the Board of Directors selected to administer
the Plan. With respect to Qualified Executive Bonus Compensation, the Committee
shall be comprised exclusively of two or more members of the Board who are
non-employee “outside directors” within the meaning of section 162(m)(4)(C) of
the Code and treasury regulation 1.162-27(e)(3) or designate a sub-committee
that is so comprised.

E. Company means Carpenter Technology Corporation, a Delaware corporation, or
any successor by merger, purchase or otherwise.

F. Determination Date means the date upon which the Committee determines
Performance Goals and Executive Bonus Compensation opportunities. The
Determination Date must be no later than (1) 90 days after the first day of the
Performance Period and (2) the date upon which 25% of the Performance Period has
elapsed.

G. Disability means that the Participant has been totally disabled by bodily
injury or disease in the opinion of a qualified physician designated by the
Company so as to be prevented thereby from engaging in any employment then
available by the Company during the remainder of the Performance Period.
Disability does not include incapacity contracted, suffered or incurred while
the Participant was engaged in, or resulted from the Participant’s having
engaged in, a criminal enterprise.

 

1



--------------------------------------------------------------------------------

H. Executive Bonus Compensation means an amount that is payable to a Participant
in the Plan based on the achievement of specified Performance Goals.

I. Extraordinary Event means an extraordinary Company event as determined in
accordance with generally accepted accounting principles.

J. General Retirement Plan means the General Retirement Plan for Employees of
Carpenter Technology Corporation, effective January 1, 1950, as amended from
time to time.

K. Participant means any employee, who on or before April 1 of the first year of
the Performance Period is also (1) designated by the Board to act as the
President, Vice-Chairman, Chief Executive Officer, Chief Operating Officer or
any category of Vice-President of the Company, or (2) other key employee of the
Company designated by the Committee to participate in the Plan.

L. Performance Goal means an objective measure of the Company’s financial
performance used to determine a Participant’s Executive Bonus Compensation that
has been established by the Committee not later than the Determination Date.
Performance Goals may be measured on an absolute or relative basis. Relative
performance may be measured against an external index, such as a group of peer
companies, industry groups or a financial market index. Permissible Performance
Goals may be based upon: (1) the price of Common Stock, (2) the market share of
the Company or its subsidiaries (or any business unit thereof), (3) sales or
revenue by the Company or its subsidiaries (or any business unit thereof),
(4) earnings or diluted earnings per share of Common Stock, with or without net
pension credit/expense, (5) return on shareholder equity of the Company,
(6) costs of the Company or its subsidiaries (or any business unit thereof),
(7) cash flow of the Company or its subsidiaries (or any business unit thereof),
(8) return on total assets of the Company or its subsidiaries (or any business
unit thereof) (“ROA”), (9) return on invested capital of the Company or its
subsidiaries (or any business unit thereof), (10) return on net assets of the
Company or its subsidiaries (or any business unit thereof) (“RONA”),
(11) operating income of the Company or its subsidiaries (or any business unit
thereof), with or without net pension credit/expense, (12) net income of the
Company or its subsidiaries (or any business unit thereof) with or without net
pension credit/expense, (13) costs of capital of the Company or its subsidiaries
(or any business unit thereof), (14) earnings before interest and income taxes
(“EBIT”) or earnings before interest, income taxes, depreciation and
amortization (“EBITDA”) of the Company or its subsidiaries, (15) economic profit
of the Company or its subsidiaries, (16) economic value added, or (17) any other
financial or other measurement deemed appropriate by the Committee, as it
relates to the results of operations or other measurable progress of the Company
or its subsidiaries (or any business unit thereof). The Committee shall have
discretion to determine the specific targets with respect to each of these
categories of Performance Goals.

M. Performance Period means a period of one or more consecutive fiscal years, or
portions thereof, of the Company as established by the Committee during which
the performance of the Company, any subsidiary or any department thereof, or any
individual is measured for the

 

2



--------------------------------------------------------------------------------

purpose of determining the extent to which a Performance Goal is achieved.
Nothing in this Plan shall prevent the Committee from establishing a Performance
Period that commences prior to the termination of one or more other Performance
Periods.

N. Plan means the Carpenter Technology Corporation Executive Bonus Compensation
Plan herein set forth, as amended from time to time.

O. Qualified Executive Bonus Compensation means Executive Bonus Compensation
that is intended to be “qualified performance-based compensation” under section
162(m) of the Code and treasury regulation 1.162-27(e), including any successor
provision.

P. Retirement means a Participant’s termination of employment with eligibility
to receive a monthly payment in the following month under either the General
Retirement Plan or the Supplemental Retirement Plan for Executives of Carpenter
Technology Corporation (“SERP”).

III. Administration

The Committee shall have the authority, subject to the provisions herein, (A) to
select employees to participate in the Plan; (B) to establish and administer the
Performance Goals and the Executive Bonus Compensation opportunities applicable
to each Participant and certify whether the Performance Goals have been
attained; (C) to construe and interpret the Plan and any agreement or instrument
entered into under or in connection with the Plan; (D) to establish, amend, and
waive rules and regulations for the Plan’s administration; and (E) to make all
other determinations that may be necessary or advisable for the administration
of the Plan. Any determination by the Committee pursuant to the Plan shall be
final, binding and conclusive on all employees and Participants and anyone
claiming under or through any of them.

IV. Establishment of Performance Goals and Executive Bonus Compensation
Opportunities

A. No later than the Determination Date for each Performance Period, the
Committee shall establish in writing, the method for computing the amount of
Qualified Executive Bonus Compensation or percentage of Base Pay that may be
payable under the Plan to each Participant in the Plan for such Performance
Period if the Performance Goals established by the Committee for such
Performance Period are attained in whole or in part. The maximum amount that may
be payable to any Participant in any calendar year under the Plan shall not
exceed four (4) times the maximum deduction limit imposed by section 162(m) of
the Code on compensation that is not performance based. Such method shall be
stated in terms of an objective formula or standard that precludes discretion to
increase the amount of Qualified Executive Bonus Compensation or percentage of
Base Pay that would otherwise be due upon attainment of the goals and may be
different for each Participant. Notwithstanding anything to the contrary
contained herein, the Committee may, however, exercise negative discretion
within the meaning of treasury regulation 1.162-27(e)(2)(iii)(A) with respect to
any Executive Bonus Compensation hereunder to reduce any amount that would
otherwise be payable hereunder to the extent necessary to allow the Company to
deduct that Executive Bonus Compensation despite the limits imposed by section
162(m) of the Code.

 

3



--------------------------------------------------------------------------------

B. No later than the Determination Date for each Performance Period, the
Committee shall establish in writing, the Performance Goals for such Performance
Period.

V. Attainment of Performance Goals Required; Employment Status

Executive Bonus Compensation shall be paid under this Plan for any Performance
Period only upon the attainment of the Performance Goals established by the
Committee with respect to such Performance Period. Executive Bonus Compensation
shall also be contingent upon the Participant remaining employed by the Company
or a subsidiary of the Company during such Performance Period, except as
follows:

A. A Participant may receive Executive Bonus Compensation which shall be paid at
the same time as the Executive Bonus Compensation the Participant would have
received for such Performance Period had no termination of employment occurred,
and which shall be equal to the amount of such Executive Bonus Compensation
multiplied by a fraction the numerator of which is the number of full and
partial pay periods elapsed in such Performance Period prior to termination of
employment and the denominator of which is the number of total pay periods in
the Performance Period in the event termination of employment is by reason of
the Participant’s death, Disability or, unless otherwise determined by the
Committee, Retirement.

B. A Participant whose employment terminates prior to the end of a Performance
Period for any reason not excepted above shall not be entitled to any Executive
Bonus Compensation under the Plan for that Performance Period.

VI. Shareholder Approval and Committee Certification; Payment of Executive Bonus
Compensation

A. Unless the Committee provides otherwise, (1) earned Executive Bonus
Compensation shall be paid no later than 2 1/2 months after the end of the
Performance Period with respect to which such Executive Bonus Compensation is
earned, and (2) such payment shall be made in cash (subject to any payroll tax
withholding the Company may determine applies).

B. Payment of any Qualified Executive Bonus Compensation under this Plan shall
be contingent upon an affirmative vote of the shareholders of at least a
majority of the votes cast (including abstentions) approving the Plan, including
the basis upon which Performance Goals may be established under Section II(L)
hereof, sufficient to satisfy the applicable requirements of Code section 162(m)
and the regulations promulgated thereunder. Unless and until such shareholder
approval is obtained, no Qualified Executive Bonus Compensation shall be paid
pursuant to this Plan.

C. Payment of any Qualified Executive Bonus Compensation under this Plan shall
be contingent upon the Committee’s certifying in writing that the Performance
Goals and any other material terms applicable to such Qualified Executive Bonus
Compensation were in fact satisfied, in accordance with applicable treasury
regulations under Code section 162(m). Unless and until the Committee so
certifies, such Qualified Executive Bonus Compensation shall not be paid.
Notwithstanding anything to the contrary herein, the Committee may make
appropriate adjustments when certifying the attainment of Performance Goals to
reflect the occurrence of

 

4



--------------------------------------------------------------------------------

any Extraordinary Event during the Performance Period to the extent necessary to
ensure that the determination of whether applicable Performance Goals were met
is consistent with the basis upon which such Performance Goals were established.

D. Every fifth year following shareholder approval of this Plan, or more
frequently if necessary for purposes of Code section 162(m), this Plan shall be
resubmitted to shareholders for their reapproval for the relevant Performance
Period(s).

VII. Amendment, Termination and Term of Plan

The Board may amend, modify or terminate this Plan at any time. The Plan will
remain in effect until terminated by the Board.

VIII. Interpretation and Construction

A. No provision of the Plan, nor the selection of any Participant, shall
constitute an employment agreement or affect the duration of any Participant’s
employment, which shall remain “employment at will” unless an employment
agreement between the Company and the Participant provides otherwise. Both the
Participant and the Company shall remain free to terminate employment at any
time to the same extent as if the Plan had not been adopted.

B. Any provision of the Plan that could be construed to prevent Qualified
Executive Bonus Compensation under the Plan from qualifying for deductibility
under section 162(m) of the Code or treasury regulation 1.162-27(e) shall be
administered, interpreted and construed to carry out such intention and any
provision that cannot be so administered, interpreted and construed shall to
that extent be disregarded.

IX. Governing Law

The terms of this Plan shall be governed by the laws of the Commonwealth of
Pennsylvania, without reference to the conflicts of laws principles thereof.

 

5